Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine
 grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-29 are rejected on the ground of nonstatutory double patenting over claims 1-20 of
U.S. Patent No. 10766417 B2  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Instant Application
U.S. Patent No. 10766417
1. A method for guiding driving of a vehicle while reversing the vehicle toward a trailer hitch of a trailer, the method comprising: equipping a vehicle with an imaging system comprising (i) a rear backup camera disposed at a rear portion of the vehicle, the rear backup camera viewing rearward of the vehicle, and (ii) a display device comprising a video display screen disposed in the vehicle for viewing by a driver of the vehicle; displaying via the video display screen, and responsive to the vehicle being shifted into reverse gear, video images derived from image data captured by the rear backup camera; responsive to actuation of an input by the driver of the vehicle to aid back up of the vehicle toward the trailer hitch of the trailer, generating an alignment overlay and electronically superimposing the alignment overlay on the displayed video images to assist the driver of the vehicle when executing a reversing maneuver of the vehicle toward the trailer hitch of the trailer, wherein the alignment overlay extends longitudinally rearward from a central region of the vehicle displayed in the displayed video images, and wherein the input comprises an actuatable input other than the vehicle being shifted into reverse gear; and adjusting the generated and electronically superimposed alignment overlay on the displayed video images responsive to change in steering angle of the vehicle while the driver is executing the reversing maneuver of the vehicle toward the trailer hitch of the trailer.  





















2. The method of claim 1, comprising generating a backup overlay and electronically superimposing the backup overlay on the displayed video images to assist a driver of the vehicle when reversing the vehicle, and wherein the backup overlay comprises side overlays that are superimposed on the displayed video images so as to extend rearward from respective sides of the vehicle displayed in the displayed video images.  







3. The method of claim 2, wherein the backup overlay is generated and electronically superimposed on the displayed video images responsive to the vehicle being shifted into reverse gear.  






4. The method of claim 3, wherein the side overlays of the backup overlay are adjusted responsive to the change in steering angle of the vehicle while the driver is executing the reversing maneuver of the vehicle toward the trailer hitch of the trailer.  









5. The method of claim 4, wherein the alignment overlay is superimposed along a centerline between the side overlays superimposed on the displayed video images when the steering angle of the vehicle is straight.  








6. The method of claim 4, wherein the side overlays of the backup overlay comprise three dimensional side overlays.  




7. The method of claim 4, wherein the alignment overlay is superimposed on the displayed video images so as to appear as having a different virtual height dimension than the side overlays to enhance the driver's cognitive awareness of the alignment overlay. 

 


8. The method of claim 4, wherein each of the side overlays comprises first, second and third overlay zones, and wherein the first overlay zone of the side overlays is indicative of a first distance range from the vehicle to a first distance from the vehicle as displayed at the video display screen, and wherein the second overlay zone of the side overlays is indicative of a second distance range from the first distance to a second distance from the vehicle as displayed at the video display screen, and wherein the third overlay zone of the side overlays is indicative of a third distance range beyond the second distance from the vehicle as displayed at the video display screen, and wherein, as indicated to the driver viewing the displayed video images and the backup overlay at the video display screen, the first distance is closer to the vehicle than the second distance.  






9. The method of claim 8, wherein the first overlay zone of the backup overlay comprises a first color and the second overlay zone comprises a second color and the third overlay zone comprises a third color, and wherein the first color is a different color than the second color and the second color is a different color than the third color.  






10. The method of claim 8, further comprising (i) adjusting the first overlay zone in response to an object being detected rearward of the vehicle and within a first distance threshold from the vehicle and (ii) adjusting the second overlay zone in response to an object being detected rearward of the vehicle and within a second distance threshold from the vehicle, wherein the second distance threshold is a larger distance than the first distance threshold.  









11. The method of claim 8, wherein, as seen by the driver viewing the displayed video images and the backup overlay at the video display screen, the side overlays of the backup overlay comprise spaced-apart lines extending rearward from the vehicle, and wherein the first overlay zone comprises a first segment of the spaced-apart lines, the second overlay zone comprises a second segment of the spaced-apart lines, and the third overlay zone comprises a third segment of the spaced-apart lines.  



12. The method of claim 11, wherein the backup overlay comprises a first mark where the first overlay zone generally joins with the second overlay zone, and wherein the backup overlay comprises a second mark where the second overlay zone generally joins with the third overlay zone.  



13. The method of claim 1, wherein the alignment overlay is superimposed on the displayed video images so as to extend upward toward the focal point of expansion of the displayed video images when the steering angle of the vehicle is straight. 



 
14. The method of claim 1, wherein the alignment overlay comprises a three dimensional alignment overlay.  


15. The method of claim 14, wherein the three dimensional alignment overlay is superimposed on the displayed video images so as to appear to be a virtual three dimensional element rearward of the vehicle.  


16. The method of claim 1, wherein the rear backup camera is offset from the centerline of the vehicle, and wherein the alignment overlay is superimposed on the displayed video images as a sideward perspective view of a virtual three dimensional alignment overlay to enhance the driver's cognitive awareness of the alignment overlay.  



17. The method of claim 1, wherein the alignment overlay is generated and electronically superimposed on the displayed video images responsive to detection, via image processing of image data captured by the rear backup camera, of the trailer rearward of the vehicle during the reversing maneuver of the vehicle of the vehicle toward the trailer hitch of the trailer.  


18. The method of claim 1, wherein the input comprises an input selected from the group consisting of (i) a button in the vehicle, (ii) a control input and (iii) a voice recognition system.  




19. A method for guiding driving of a vehicle while reversing the vehicle toward a trailer hitch of a trailer, the method comprising: equipping a vehicle with an imaging system comprising (i) a rear backup camera disposed at a rear portion of the vehicle, the rear backup camera viewing rearward of the vehicle, and (ii) a display device comprising a video display screen disposed in the vehicle for viewing by a driver of the vehicle; displaying via the video display screen, and responsive to the vehicle being shifted into reverse gear, video images derived from image data captured by the rear backup camera; responsive to the vehicle being shifted into reverse gear, generating a backup overlay and electronically superimposing the backup overlay on the displayed video images to assist a driver of the vehicle when reversing the vehicle, and wherein the backup overlay comprises side overlays that are superimposed on the displayed video images so as to extend rearward from respective sides of the vehicle displayed in the displayed video images; responsive to actuation of an input by the driver of the vehicle to aid back up of the vehicle toward the trailer hitch of the trailer, generating an alignment overlay and electronically superimposing the alignment overlay on the displayed video images to assist the driver of the vehicle when executing a reversing maneuver of the vehicle toward the trailer hitch of the trailer, wherein the alignment overlay extends longitudinally rearward from a central region of the vehicle displayed in the displayed video images and between the side overlays, and wherein the input comprises an actuatable input other than the vehicle being shifted into reverse gear, and wherein the input comprises an input selected from the group consisting of (i) a button in the vehicle, (ii) a control input and (iii) a voice recognition system; and adjusting the generated and electronically superimposed backup overlay and alignment overlay on the displayed video images responsive to change in steering angle of the vehicle while the driver is executing the reversing maneuver of the vehicle toward the trailer hitch of the trailer.  





























26. A method for guiding driving of a vehicle while reversing the vehicle toward a trailer hitch of a trailer, the method comprising: equipping a vehicle with an imaging system comprising (i) a rear backup camera disposed at a rear portion of the vehicle, the rear backup camera viewing rearward of the vehicle, and (ii) a display device comprising a video display screen disposed in the vehicle for viewing by a driver of the vehicle; displaying via the video display screen, and responsive to the vehicle being shifted into reverse gear, video images derived from image data captured by the rear backup camera; responsive to the vehicle being shifted into reverse gear, generating a backup overlay and electronically superimposing the backup overlay on the displayed video images to assist the driver of the vehicle when reversing the vehicle; responsive to actuation of an input by the driver of the vehicle to aid back up of the vehicle toward the trailer hitch of the trailer, generating an alignment overlay and electronically superimposing the alignment overlay on the displayed video images to assist the driver of the vehicle when executing a reversing maneuver of the vehicle toward the trailer hitch of the trailer, wherein the alignment overlay extends longitudinally rearward from a central region of the vehicle displayed in the displayed video images, and wherein the input comprises an actuatable input other than the vehicle being shifted into reverse gear, and wherein the input comprises an input selected from the group consisting of (i) a button in the vehicle, (ii) a control input and (iii) a voice recognition system; wherein the alignment overlay is superimposed on the displayed video images so as to extend upward toward the focal point of expansion of the displayed video images when the steering angle of the vehicle is straight; and adjusting the generated and electronically superimposed backup overlay and alignment overlay on the displayed video images responsive to change in steering angle of the vehicle while the driver is executing the reversing maneuver of the vehicle toward the trailer hitch of the trailer.  











27. The method of claim 26, wherein the alignment overlay is superimposed on the displayed video images so as to appear as having a different virtual height dimension than the backup overlay to enhance the driver's cognitive awareness of the alignment overlay. 
 
28. The method of claim 26, wherein the alignment overlay comprises a three dimensional alignment overlay.  
29. The method of claim 28, wherein the three dimensional alignment overlay is superimposed on the displayed video images so as to appear to be a virtual three dimensional element rearward of the vehicle.

1. An imaging system for a vehicle, said imaging system comprising: a rear backup camera, wherein said rear backup camera comprises a two-dimensional array of light sensing photosensor elements, and wherein said rear backup camera has a rearward field of view when mounted at a vehicle equipped with said imaging system; a display device comprising a video display screen for displaying video images derived from image data captured by said rear backup camera; wherein said imaging system generates a backup overlay that is electronically superimposed on the displayed video images to assist a driver of the equipped vehicle when executing a backup maneuver; wherein said backup overlay comprises a pair of side overlays, and wherein said side overlays of said backup overlay are superimposed on the displayed video images so as to extend rearward from respective sides of the rear of the equipped vehicle displayed in the displayed video images; wherein said imaging system generates an alignment overlay that is electronically superimposed on the displayed video images to assist the driver of the equipped vehicle when backing the equipped vehicle towards a trailer hitch of a trailer, and wherein said alignment overlay is superimposed on the displayed video images between said side overlays, and wherein said alignment overlay extends longitudinally along and centrally between said side overlays and is separate and spaced from said side overlays; wherein said alignment overlay is adjusted responsive to a steering angle of the equipped vehicle; wherein said video display screen displays the video images derived from image data captured by said rear backup camera responsive to the equipped vehicle being shifted into reverse gear; wherein said backup overlay is generated and electronically superimposed on the displayed video images responsive to the equipped vehicle being shifted into reverse gear; and wherein said alignment overlay is generated and electronically superimposed on the displayed video images responsive to actuation of an input by the driver of the vehicle to aid back up of the vehicle to the trailer, and wherein the input comprises an actuatable input other than the equipped vehicle being shifted into reverse gear.



1.  …….wherein said imaging system generates a backup overlay that is electronically superimposed on the displayed video images to assist a driver of the equipped vehicle when executing a backup maneuver; wherein said backup overlay comprises a pair of side overlays, and wherein said side overlays of said backup overlay are superimposed on the displayed video images so as to extend rearward from respective sides of the rear of the equipped vehicle displayed in the displayed video images…





1.  …. wherein said alignment overlay is generated and electronically superimposed on the displayed video images responsive to actuation of an input by the driver of the vehicle to aid back up of the vehicle to the trailer, and wherein the input comprises an actuatable input other than the equipped vehicle being shifted into reverse gear.




1. ... wherein said alignment overlay is adjusted responsive to a steering angle of the equipped vehicle; wherein said video display screen displays the video images derived from image data captured by said rear backup camera responsive to the equipped vehicle being shifted into reverse gear;








2. The imaging system of claim 1, wherein said side overlays of said backup overlay are adjusted responsive to the steering angle of the equipped vehicle.
3. The imaging system of claim 2, wherein said alignment overlay is superimposed along a centerline between said side overlays superimposed on the displayed video images when the steering angle of the equipped vehicle is straight.



5. The imaging system of claim 1, wherein said alignment overlay comprises a three dimensional alignment overlay.




8. The imaging system of claim 1, wherein said alignment overlay is superimposed on the displayed video images so as to appear as having a different virtual height dimension than said backup overlay to enhance the driver's cognitive awareness of said alignment overlay.




11. The imaging system of claim 1, wherein each of said side overlays comprises first, second and third overlay zones, and wherein said first overlay zone of said side overlays is indicative of a first distance range from the rear of the equipped vehicle to a first distance from the rear of the equipped vehicle as displayed at said video display screen, and wherein said second overlay zone of said side overlays is indicative of a second distance range from the first distance to a second distance from the rear of the equipped vehicle as displayed at said video display screen, and wherein said third overlay zone of said side overlays is indicative of a third distance range beyond the second distance from the rear of the equipped vehicle as displayed at said video display screen, and wherein, as indicated to the driver viewing the displayed video images at said video display screen when executing a backup maneuver, the first distance is closer to the rear of the equipped vehicle than the second distance and the second distance is closer to the rear of the equipped vehicle than the third distance.


12. The imaging system of claim 11, wherein said first overlay zone of said backup overlay comprises a first color and said second overlay zone comprises a second color and said third overlay zone comprises a third color, and wherein said first color is a different color than said second color and said second color is a different color than said third color.





13. The imaging system of claim 11, wherein said imaging system adjusts said first overlay zone in response to an object being detected rearward of the equipped vehicle and within a first distance threshold from the rear of the equipped vehicle, and wherein said imaging system adjusts said second overlay zone in response to an object being detected rearward of the equipped vehicle and within a second distance threshold from the rear of the equipped vehicle, and wherein said second distance threshold is a larger distance than said first distance threshold.







14. The imaging system of claim 11, wherein, as seen by the driver viewing the displayed video images at said video display screen when executing a backup maneuver, said side overlays of said backup overlay comprise spaced-apart lines extending rearward from the rear of the equipped vehicle, and wherein said first overlay zone comprises a first segment of said spaced-apart lines, said second overlay zone comprises a second segment of said spaced-apart lines, and said third overlay zone comprises a third segment of said spaced-apart lines.


15. The imaging system of claim 14, wherein said backup overlay comprises a first mark where said first overlay zone generally joins with said second overlay zone, and wherein said backup overlay comprises a second mark where said second overlay zone generally joins with said third overlay zone.



4. The imaging system of claim 2, wherein said alignment overlay is superimposed on the displayed video images so as to extend upward toward the focal point of expansion of the displayed video images when the steering angle of the equipped vehicle is straight.



7. The imaging system of claim 1, wherein said side overlays of said backup overlay comprise three dimensional side overlays.


6. The imaging system of claim 5, wherein said three dimensional alignment overlay is superimposed on the displayed video images so as to appear to be a virtual three dimensional element at the rear of the equipped vehicle.


9. The imaging system of claim 1, wherein said rear backup camera is offset from the centerline of the equipped vehicle, and wherein said alignment overlay is superimposed on the displayed video images as a sideward perspective view of a virtual three dimensional alignment overlay to enhance the driver's cognitive awareness of said alignment overlay.



10. The imaging system of claim 1, wherein said alignment overlay is generated and electronically superimposed on the displayed video images responsive to detection, via image processing of image data captured by said rear backup camera, of the trailer rearward of the equipped vehicle during a reversing maneuver of the equipped vehicle.


19.         ….
20. The imaging system of claim 19, wherein the input comprises an input selected from the group consisting of (i) a button in the equipped vehicle, (ii) a control input and (iii) a voice recognition system.


19. An imaging system for a vehicle, said imaging system comprising: a rear backup camera, wherein said rear backup camera comprises a two-dimensional array of light sensing photosensor elements, and wherein said rear backup camera has a rearward field of view when mounted at a vehicle equipped with said imaging system; a display device comprising a video display screen for displaying video images derived from image data captured by said rear backup camera; wherein said imaging system generates a backup overlay that is electronically superimposed on the displayed video images to assist a driver of the equipped vehicle when executing a backup maneuver; wherein said backup overlay comprises a pair of side overlays, and wherein said side overlays of said backup overlay are superimposed on the displayed video images so as to extend rearward from respective sides of the rear of the equipped vehicle displayed in the displayed video images; wherein said imaging system generates an alignment overlay that is electronically superimposed on the displayed video images to assist the driver of the equipped vehicle when backing the equipped vehicle towards a trailer hitch of a trailer, and wherein said alignment overlay is superimposed on the displayed video images between said side overlays and is separate and spaced from said side overlays; wherein said alignment overlay is superimposed along a centerline between said side overlays of the displayed video images when a steering angle of the equipped vehicle is straight; wherein said side overlays of said backup overlay and said alignment overlay are adjusted responsive to the steering angle of the equipped vehicle; wherein said alignment overlay is superimposed on the displayed video images so as to appear as having a different virtual height dimension than said backup overlay to enhance the driver's cognitive awareness of said alignment overlay; wherein said video display screen displays the video images derived from image data captured by said rear backup camera responsive to the equipped vehicle being shifted into reverse gear; wherein said backup overlay is generated and electronically superimposed on the displayed video images responsive to the equipped vehicle being shifted into reverse gear; and wherein said alignment overlay is generated and electronically superimposed on the displayed video images responsive to detection, via image processing of image data captured by said rear backup camera, of the trailer rearward of the equipped vehicle during a reversing maneuver of the equipped vehicle; and wherein said alignment overlay is generated and electronically superimposed on the displayed video images responsive to actuation of an input by the driver of the vehicle to aid back up of the vehicle to the trailer, and wherein the input comprises an actuatable input other than the equipped vehicle being shifted into reverse gear.
20. The imaging system of claim 19, wherein the input comprises an input selected from the group consisting of (i) a button in the equipped vehicle, (ii) a control input and (iii) a voice recognition system.






16. An imaging system for a vehicle, said imaging system comprising: a rear backup camera, wherein said rear backup camera comprises a two-dimensional array of light sensing photosensor elements, and wherein said rear backup camera has a rearward field of view when mounted at a vehicle equipped with said imaging system; a display device comprising a video display screen for displaying video images derived from image data captured by said rear backup camera; wherein said imaging system generates a backup overlay that is electronically superimposed on the displayed video images to assist a driver of the equipped vehicle when executing a backup maneuver; wherein said backup overlay comprises a pair of side overlays, and wherein said side overlays of said backup overlay are superimposed on the displayed video images so as to extend rearward from respective sides of the rear of the equipped vehicle displayed in the displayed video images; wherein said side overlays of said backup overlay comprise three dimensional side overlays; wherein said imaging system generates an alignment overlay that is electronically superimposed on the displayed video images to assist the driver of the equipped vehicle when backing the equipped vehicle towards a trailer hitch of a trailer, and wherein said alignment overlay is superimposed on the displayed video images between said side overlays and is separate and spaced from said side overlays; wherein said alignment overlay comprises a three dimensional alignment overlay; wherein said alignment overlay is superimposed along a centerline of the displayed video images when a steering angle of the equipped vehicle is straight; wherein said side overlays of said backup overlay and said alignment overlay are adjusted responsive to the steering angle of the equipped vehicle; wherein said video display screen displays the video images derived from image data captured by said rear backup camera responsive to the equipped vehicle being shifted into reverse gear; wherein said backup overlay is generated and electronically superimposed on the displayed video images responsive to the equipped vehicle being shifted into reverse gear; and wherein said alignment overlay is generated and electronically superimposed on the displayed video images responsive to actuation of an input by the driver of the vehicle to aid back up of the vehicle to the trailer, and wherein the input comprises an actuatable input other than the equipped vehicle being shifted into reverse gear.


17. The imaging system of claim 16, wherein said alignment overlay is superimposed on the displayed video images so as to appear as having a different virtual height dimension than said backup overlay to enhance the driver's cognitive awareness of said alignment overlay.

18. The imaging system of claim 16, wherein said rear backup camera is offset from the centerline of the equipped vehicle, and wherein said three dimensional alignment overlay is superimposed on the displayed video images as a sideward perspective view of said three dimensional alignment overlay to enhance the driver's cognitive awareness of said three dimensional alignment overlay.



Despite not claiming the exact invention verbatim, the pending application’s components are essentially the same as the published patent and essentially teach the same operational and functional properties to yield the same results respectively.   Furthermore, the minor differences in the claim language only are examples of outcomes of the broader claim language of the published patent. Hence it would have been obvious to a person of ordinary skill in the art at the time the invention was made that the common components alongside the similar functional results illustrate that the pending application infringes upon the grounds of non-statutory double patenting over US Patent 10766417 B2).
Regarding claim 20, Lu et al. (US 10766417B2) further discloses the alignment overlay is superimposed along a centerline between the side overlays superimposed on the displayed video images when the steering angle of the vehicle is straight (claim 3).  Hence by obviousness to one of ordinary skill in the art when taken in combination with Lu’s inventive entity in its entirety, specifically, with the teaching in claim 19, which reads over the claim language of claim 20, rejecting claim 20 accordingly .  
Regarding claim 21,  Lu et al. (US 10766417B2) discloses the side overlays of the backup overlay comprise three dimensional side overlays (Claim 5).  Hence by obviousness to one of ordinary skill in the art when taken in combination with Lu’s inventive entity in its entirety, specifically, with the teaching in claim 5, which reads over the claim language of claim 21, rejecting claim 21 accordingly.  
Regarding claim 22, Lu et al. (US 10766417B2) discloses the alignment overlay is superimposed on the displayed video images so as to appear as having a different virtual height dimension than the side overlays to enhance the driver's cognitive awareness of the alignment overlay (Claim 8).  Hence by obviousness to one of ordinary skill in the art, when taken in combination with Lu’s inventive entity in its entirety, specifically, with the teaching in claim 8, which reads over the claim language of claim 22, rejecting claim 22 accordingly .  
Regarding claim 23, Lu et al. (US 10766417B2) discloses the alignment overlay is superimposed on the displayed video images so as to extend upward toward the focal point of expansion of the displayed video images when the steering angle of the vehicle is straight (Claim 4).  Hence by obviousness to one of ordinary skill in the art, when taken in combination with Lu’s inventive entity in its entirety, specifically, with the teaching in claim 4, which reads over the claim language of claim 23, rejecting claim 23 accordingly.
Regarding claim 24, Lu et al. (US 10766417B2) discloses the alignment overlay comprises a three dimensional alignment overlay (Claim 5).  Hence by obviousness to one of ordinary skill in the art, when taken in combination with Lu’s inventive entity in its entirety, specifically, with the teaching in claim 5, which reads over the claim language of claim 24, rejecting claim 24 accordingly.
Regarding claim 25,  Lu et al. (US 10766417B2) discloses the three dimensional alignment overlay is superimposed on the displayed video images so as to appear to be a virtual three dimensional element rearward of the vehicle (Claim 6).   Hence by obviousness to one of ordinary skill in the art, when taken in combination with Lu’s inventive entity in its entirety, specifically, with the teaching in claim 6, which reads over the claim language of claim 25, rejecting claim 25 accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685